[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant's motion for summary judgment is denied. The issue presented to the Court is whether there is a genuine issue as to material fact.
The defendant claims there is no issue of fact as to the duty owed to the plaintiff in this "slip and fall" case because the defendant neither owned the area where the fall occurred, nor did he have possession or control of that area.
It is alleged that the plaintiff slipped on sand in the parking area utilized in accessing the defendant's sandwich shop.
Pursuant to his lease agreement with the owner of the property the defendant was responsible for the removal of refuse from the area. The Court cannot conclude, as a matter of law, that an accumulation of sand is not refuse. Neither can it conclude, as a matter of law, who had the duty to remove sand from the area.
Further, the Court cannot conclude, as a matter of law, whether the defendant's business invited patrons to enter or exit a particular location, thereby imposing liability for the safety of those patrons. SeeMajor v. City of New London, et al, 2000 WL 728872 (Conn.Super. 2000);Ford v. Restaurant Employee  Bartender Union, 155 Conn. 24 (1967).
The defendant is not entitled to judgment as a matter of law. Connecticut Practice Book § 17-49, and the motion is denied.
_________________, J. Klaczak